TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00610-CV



                                   C. S. and B. S., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee


          FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST DISTRICT
    NO. D-1-FM-14-005144 HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants filed a notice of appeal in September 2014. They state that they are

appealing interlocutory from “all rulings, issued orders, and issued opinions by the Travis County

Judicial District Court, in Appellants Appeal of Judgment on September 22nd, 2014.” On that date,

the trial court signed an order extending show cause orders. The underlying suit was filed on

September 11, 2014, by appellee the Texas Department of Family and Protective Services against

appellants concerning the parent-child relationship between appellants and their children.

               Interlocutory orders are appealable only if permitted by statute. Bally Total Fitness

Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). Further, the Family Code specifically precludes

the interlocutory appeal of temporary orders in suits affecting the parent-child relationship. Tex.

Fam. Code § 105.001(e).
               On October 22, 2014, the Clerk of this Court requested a response from appellants

by November 3, 2014. The Clerk advised appellants that they must inform this Court of the basis

on which jurisdiction exists or that this Court would dismiss this cause for want of jurisdiction. See

Tex. R. App. P. 42.3(a). Appellants have not filed a response. We dismiss the appeal for want of

jurisdiction. See Id.; see also Tex. Fam. Code § 105.001(e).



                                               __________________________________________

                                               Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 7, 2014




                                                  2